      Case 3:20-cr-00238-BTM Document 26 Filed 04/20/20 PageID.77 Page 1 of 4




1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA           )    No. 20-CR-0238-BTM
11                                      )
                      Plaintiff,        )    ORDER CONTINUING THE
12                                      )    MOTION HEARING AND TRIAL
         v.                             )    SETTING TO MAY 27, 2020
13                                      )
                                        )
14   ABRAHAM LIZARRAGA,                 )
                                        )
15                    Defendant.        )
                                        )
16
17
     The Court hereby FINDS AS FOLLOWS:
18
          1.   Defendant was scheduled to appear for a March 26, 2020
19
     at 10:30 a.m. and April 23, 2020 at 11:00 a.m. for motion hearings
20
     and trial settings.
21
          2.   On March 17, 2020, the Chief United States District Judge
22
     of the Southern District of California entered an Order suspending
23
     jury trials and other proceedings scheduled to begin before April
24
     16, 2020. See Order of the Chief Judge No. 18, Suspension of Jury
25
     Trials and Other Proceedings during the COVID-19 Public Emergency
26
     (March 17, 2020). This Order, which is hereby incorporated by
27
     reference, was imposed based on (1) the state of emergency declared
28

                                         1
      Case 3:20-cr-00238-BTM Document 26 Filed 04/20/20 PageID.78 Page 2 of 4




1    in response to the spread of the coronavirus (COVID-19), (2) the

2    restrictions on public gatherings recommended by the Centers for

3    Disease Control and Prevention, (3) the lack of a quorum of grand

4    jurors    during     the    period       of     national     emergency,     and
5    (4) restrictions on attorney visits imposed at the Metropolitan
6    Correctional Center. In light of the public health restrictions
7    and in order to protect public safety and prevent the spread of
8    the COVID-19 outbreak, the Court declared a judicial emergency
9    under 18 U.S.C. § 3174 and continued or suspended all jury trials,
10   trial-specific deadlines and other criminal proceedings, including
11   sentencings,   supervised      release        revocation    hearings,   motion
12   hearings, arraignments, plea hearings, misdemeanor bench trials,
13   and all proceedings under Federal Rule of Criminal Procedure 5.1,
14   until April 16, 2020.      On April 2, 2020, the Ninth Circuit Judicial
15   Council   approved   the    District’s        declaration   of   an   emergency
16   pursuant to 18 U.S.C. § 3174 and further extended the emergency to
17
     April 17, 2021.       On April 15, 2020, the Chief United States
18
     District Judge of the Southern District of California entered a
19
     new Order, extending the suspension of jury trials and other
20
     proceedings scheduled to begin before May 16, 2020. See Order of
21
     the Chief Judge No. 24, Extending Suspension of Jury Trials and
22
     Other Proceedings during the COVID-19 Public Emergency (April 15,
23
     2020).
24
          3.     Given the grave public-health concerns discussed in
25
     Order of the Chief Judge Nos. 18 and 24, the ends of justice served
26
     by a continuance in this case outweigh the best interest of the
27
     public and defendant in a speedy trial.
28

                                          2
         Case 3:20-cr-00238-BTM Document 26 Filed 04/20/20 PageID.79 Page 3 of 4




1           4.      Failure to grant the continuance would be likely to make

2    a    continuation    of    the    proceeding         impossible    or    result   in   a

3    miscarriage of justice.

4           5.      Failure to continue the case would also likely put
5    counsel, parties, witnesses, and Court personnel at unnecessary
6    risk.
7           6.      Due to the restrictions imposed by current public-health
8    concerns it is also unreasonable to expect adequate preparation
9    for pretrial proceedings or for the trial itself within the Speedy
10   Trial Act time limits.           Thus, denial of a continuance is likely to
11   deny     all    counsel     reasonable         time    necessary        for   effective
12   preparation, taking into account the exercise of due diligence.
13          7.      There are several motions pending before the court,
14   namely: defendants’ motions to compel discovery, preserve evidence
15   and grant leave to file further motions.
16          Accordingly, the Court finds that there are facts that support
17
     a continuance of the hearing date in this matter, and good cause
18
     for a finding of excludable time pursuant to the Speedy Trial Act,
19
     18 U.S.C. § 3161.
20
            THEREFORE, FOR GOOD CAUSE SHOWN:
21
            1.      The court sets the new motion hearing and trial setting
22
     for May 27, 2020 at 1 p.m.
23
            2.      The time period of March 19, 2020 to May 27, 2020,
24
     inclusive, is excluded in computing the time within which the trial
25
     must     commence,        pursuant    to        18     U.S.C.     §§ 3161(h)(7)(A),
26
     (h)(7)(B)(i), and (h)(B)(iv).
27
28

                                                3
      Case 3:20-cr-00238-BTM Document 26 Filed 04/20/20 PageID.80 Page 4 of 4




1         3.     Nothing in this Order shall preclude a finding that other

2    provisions of the Speedy Trial Act dictate that additional time

3    periods are excluded from the period within which trial must

4    commence. Moreover, the same provisions and/or other provisions of
5    the Speedy Trial Act may in the future authorize the exclusion of
6    additional time periods from the period within which trial must
7    commence.
8         IT IS SO ORDERED.
9         DATED: April 20, 2020
10
                                                     __                 x
11
                                      THE HONORABLE BARRY TED MOSKOWITZ
12                                    United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         4
